   ROBERT K. PHILLIPS, ESQ.
   Nevada Bar No. 11441
 2 MEGAN E. WESSEL, ESQ.
   Nevada Bar No. 14131
 3 PHILLIPS, SP ALLAS & ANGSTADT LLC
   504 South Ninth Street
 4 Las Vegas, Nevada 89101
   Telephone: (702) 938-1510
 5
   Facsimile: (702) 938-1511
 6 rphillips@psalaw.n t
            l@p ala .net
 7
   Attorneys for Defendant
 8 Walmart, Inc.
 9
                             UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11    CARLA E. WEST,                                         Case No.: 2:19-cv-01287-KJD-EJY
12                          Plaintiff,
      v.
13                                                           STIPULATION AND ORDER FOR
      WALMART, INC.; DOES I through XXX; and                 DISMISSAL WITH PREJUDICE
14    ROE BUSINESS ENTITIES I through XXX,
      inclusive;
15
                            Defendants.
16
17          IT IS HEREBY STIPULATED AND AGREED, by the parties hereto, through their respective
I8   counsel of record, that the above-captioned matter be dismissed with prejudice, each party to bear
19
20
21
22
23
24
25
26
27
28


                                                      -I -
     Carla E. West v. Walmart, Inc.
     Case No. 2:19-cv-01287-KJD-EJY
 2                                                   ORDER

 3          PURSUANT TO THE STIPULATION OF THE PARTIES, through their respective counsel, it
 4   is hereby:
 5
            ORDERED, ADJUDGED, AND DECREED, that the above-captioned matter be dismissed,
 6
     with prejudice, each party to bear that party's own costs and attorney's fees.
 7
            DA TED this __
                        6th day of ________
                                   March   , 2020.
 8
 9
10                                                     UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -3-
